Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 31 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport, the 31. May 1781.
                        
                        I have the honor to send to Your Excellency, the piece of news which I have received from Lieutenant Colonel
                            Ledyard. his nephew’s report, after his arrival from Guadeloupe, seems to me related with so many particularities, that it
                            has the greatest appearance of truth. We must wait for its confirmation; that piece of news has been productive of what I
                            hope will please your Excellency. The Count de Barras, instead of going to Boston, according to his orders, has held a
                            council of war, the result of which I send here inclosed. I hope your Excellency will send as quickly as possible, an
                            order that the militia to stay on this island be raised to the number of a 1000. they will be joined by 400. men that I will
                            leave under the orders of Mr De Choisy, Brigadier General and a very good officer. I think that the State of Boston may
                            furnish the 500. men that have been demanded by the council of war, for the surety of the Squadron, and that it is
                            suitable that your Excellency should send to Mr De Choisy an order for the convocation of a greater number, in case of
                            need, together with Letters for the Governors of Boston and rhode island State. It is useless to say to your Excellency
                            that one of the chief reasons that decided the Council of war to keep the Squadron at rhode island, was the fear least
                            America should Look on this change from Newport to Boston as a retreat; the Desire to be nearer for our future operations,
                            when the superior naval forces that we have reason to expect in the course of the summer, shall be arrived in these Seas,
                            has been another reason. Your Excellency knows very well that the harbour of Boston is very unfavorable in this season, by
                            reason of the S.W. winds that blow almost continually. The junction of Mr De Barras, with the forces that might come would
                            perhaps be delayed for a month, and consequently all the operations which depend on it I must earnestly beg of your
                            Excellency to grant to the navy, the additional militia that it asks for its surety. It is due to the unanimity shewn as
                            to the desire to be readier to be usefull to the common cause. I am with respect and personal attachment Sir, Your
                            Excellencys most obedient most humble Servant
                        
                            Le cte de Rochambeau
                        
                        
                            I beg of your Excellency to forward this in closed Letter to the Ch. de la Luzerne, by a confidential
                                person, because I have not had time to cypher it.
                        
                     Enclosure
                                                
                            
                                Sir,
                                New London 29th May 1781
                            
                            By return of the Boat I sent on Long Island I am Informed that there was an Embarkation about taking
                                place in New York, and that a number of Horses which was Ordered to be furnished for Government service by the
                                Inhabitants at the East end of Long Island by the 10th Inst. after being sent up were all Ordered back again without
                                paying any expences attending them, Capt. Fosdike of the Privateer Randolph who arrived here last Night I am informed
                                that last Thursday evening he saw ten Ships which he suppos’d to be Arbuthnots Fleet, close in with the Land south
                                side of Long Island, better than half way from Montauk Point to New York, standing to the Southward and Eastward under
                                very small sail the Wind then E.N.E. blowing fresh and looking like a Gale coming on.
                            Capt. Youngs Ledyard a Nephew of mine Arrived here last evening from Guadaloupe, by him I Learn that a
                                French Fleet had arrived Off and at Martinico consisting of 155 Sail with a Number of Troops from 7 to 10000, twenty
                                eight of which was Ships of the Line including four which was employed as store Ships, and that sometime before this
                                Fleets arrival at Martinico a Number of Ships said to be from 5 to 9 Sail of the Line with Transports parted with them,
                                Bound to North America, that on the Approach of the French Fleet near Martinico, Vessels that was kept out to give
                                the necessary Information respecting the British Fleet, which was Cruising for the French Fleet, came athwart the
                                French Fleet in season and gave the Information relative to the English Fleet, upon which the French Fleet after
                                taking care of their Convoy went in pursuit of the English Fleet, and soon came athwart them, when a severe Engagement
                                took place which lasted for some time; the French Fleet consisted of 20 Sail of the Line, after which was Joined by
                                four sails from Fort Royal, the English Fleet consisted of 17 Sail of the Line, after the two Fleets engaged some time
                                the English Fleet made off, and was pursued by the French Fleet which prevented their geting into St Lucia, after
                                which a Vessel Arriv’d at Guadaloupe and gave an Account that the French Fleet had taken two of the British Fleet that
                                fell in the rear, and was in pursuit of the others—The Engagement took place the 29th April between the two Fleets.
                            the Boat I sent to Block Island has not yet returned this day two Ships was seen between Block Island
                                & Montock Point—the French ships which is said to be coming to North America am told are from 74 to 90 guns,
                                shall do all in my power to give Your Excellency the earliest Inteligence respecting the Movements of the Enemy. I
                                have the Honor to be your Excellencys Most Obt Servant 
                            
                                Wm Ledyard
                            
                            
                                beg your Excellency will please to inform the Admiral of this, should have wrote him but not
                                    knowing his Name did not no how to direct a Letter for him. W.L.
                            

                        
                        
                     Enclosure
                                                
                            
                                
                                    31 May 1781
                                
                            
                            In the Council of War, assembled on board the Duke de Bourgogne, on the 31st May 1781.
                            His Excellency General Washington having demanded of the Count de Rochambeau to march with his army into
                                the Continent, and the instructions which the Count de Rochambeau has received from his Court Bearing, that in the
                                case of his evacuation from Rhode island, the squadron shall leave it and retire to Boston, if it can be done with
                                Surety and without compromising itself, The Count de Barras has required that a council of war composed of the General
                                and Principal Officers of the Land forces and Navy, be assembled, to examine whether, in the present circumstances and
                                tho’ there be no more impediment from the enemy to the Squadron retiring to Boston, It would not be advantageous to
                                the King’s Service that the Squadron stay at Rhode island, and whether it can be done with Surety.
                            1st Proposition.
                            By the stay of the Squadron at Rhode island, will it be in a better position than at Boston to cooperate
                                with the naval forces, which we have reason to hope will arrive from the West indies in the course of the Summer?
                            Decisions of the Council.
                            It has been unanimously decided, that for the Success of the operations that could be undertaken and for
                                the honor of the King’s arms, it is Suitable that the Squadron should stay at Rhode island, and that this position in
                                the present circumstances, is preferable to that of Boston.
                            2d Proposition.
                            Can the Squadron stay in Surety at Rhode island, that island being only guard’d by American militia, with
                                four hundred French troops which the Count de Rochambeau would leave there?
                            It has been decided that, considering the well known weakness of the Garrison at New york, occasioned by
                                the differents detachements that have been made out of it, the British are not in a condition to attack Rhode island
                                with considerable forces, and that the detachment which the Count de Rochambeau would leave there, joined to a
                                thousand militia to stay continually that will be demanded to General Washington, to which a greater number would be
                                added in case of need, will be Sufficient to guard Rhode island, and cover the sSquadron by Land.
                            3d and Last Proposition.
                            The contrary winds having made it impossible to the sSquadron to go out, about the 18th of this month, as
                                likewise the position of the British fleet, as the Count de Barras had proposed, to protect the approach of the Convoy
                                that set sail from Brest on the 22d of March, is it suitable that the sSquadron should now go out on that account?
                            It has been unanimously decided that the going out of the Squadron in the present moment, might very much
                                delay the departure and operations of the Land Army as it would carry away a very considerable detachment that it had to
                                compleat its crews: that, besides, that inconvenience would not be probably compensated by an advantage whatsoever as
                                it is not likely that the Squadron can be of any help to the convoy, which having set sail 71. days ago, should arrive
                                at Boston, before the Squadron could be in the points where it would be possible to meet it, and that consequently the
                                Squadron must not go out.

                            
                                
                                    
                                        
                                        Signed by
                                        
                                        Signed by
                                    
                                    
                                        
                                        Le Chr Bernard de Marigny
                                        
                                        La Villebrune
                                    
                                    
                                        
                                        Chadeau de La Clocheterie
                                        
                                        Le Chr de Medine
                                    
                                    
                                        
                                        Le Gardeur de Tilly
                                        
                                        Le Chr De Lombard
                                    
                                    
                                        
                                        Le Mis de Laval
                                        
                                        La Grandiere
                                    
                                    
                                        
                                        De Lauzun
                                        
                                        Destouches
                                    
                                    
                                        
                                        Beville
                                        
                                        Custine
                                    
                                    
                                        
                                        Viomenil
                                        
                                        Choisy
                                    
                                    
                                        
                                        Viomenil
                                        
                                        Le Chr De Chastellux
                                    
                                    
                                        
                                        Le Cte de Rochambeau
                                    
                                    
                                        
                                        Barras
                                    
                                
                            
                        
                        
                    